           Case 2:20-cv-02206-RFB-EJY Document 1 Filed 12/08/20 Page 1 of 8




     Price Law Group, APC
1
     5940 S. Rainbow Blvd., Suite 3014
2    Las Vegas Nevada, 89118
     Phone: 702-794-2008
3
     alpert@pricelawgroup.com
4
     Steven A. Alpert, NV Bar #8353
5    Attorneys for Plaintiff
6
     Christopher Koff

7
                              UNITED STATES DISTRICT COURT
8                                  DISTRICT OF NEVADA
9
                                                    Case No.:   2:20-cv-2206
10   CHRISTOPHER KOFF,
11               Plaintiff,                         COMPLAINT AND DEMAND FOR
                                                    JURY TRIAL
12         v.
                                                      1. TCPA, 47 U.S.C. § 227
13

     CONN CREDIT CORPORATION,                         2. Invasion of Privacy - Intrusion
14
     INC.                                                Upon Seclusion
15
                 Defendant(s).
16

17
                   COMPLAINT AND DEMAND FOR JURY TRIAL
18
           Plaintiff, Christopher Koff (“Plaintiff”), through his attorneys, alleges the
19

20   following against Conn Credit Corporation Inc., (“Defendant”):
21
                                      INTRODUCTION
22
            1.    Count I of Plaintiff’s Complaint is based upon the Telephone
23

24
      Consumer Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal

25    statute that broadly regulates the use of automated telephone equipment. Among


                              COMPLAINT AND DEMAND FOR JURY TRIAL
                                              -1-
          Case 2:20-cv-02206-RFB-EJY Document 1 Filed 12/08/20 Page 2 of 8




     other things, the TCPA prohibits certain unsolicited marketing calls, restricts the
1

2    use of automatic dialers or prerecorded messages, and delegates rulemaking
3
     authority to the Federal Communications Commission (“FCC”).
4
           2.    Count II of Plaintiff’s Complaint is based upon the Invasion of Privacy
5

6
     - Intrusion upon Seclusion, as derived from § 652B of the Restatement (Second)

7    of Torts. § 652B prohibits an intentional intrusion, “physically or otherwise, upon
8
     the solitude or seclusion of another or his private affairs or concerns… that would
9
     be highly offensive to a reasonable person.”
10

11                               JURISDICTION AND VENUE

12         3.    Subject matter jurisdiction of the Court arises under 47 U.S.C. § 227
13
     et seq. and 28 U.S.C. 1331.
14
           4.    Venue is proper pursuant to 28 U.S.C. 1391(b)(1) in that a substantial
15

16   part of the events or omissions giving rise to the claim occurred in this District.
17         5.    Defendants transact business here; personal jurisdiction is established.
18
                                             PARTIES
19

20
           6.    Plaintiff is a natural person residing in the County of Clark, State of

21   Nevada.
22
           7.    Defendant is engaged in the business of providing consumer credit
23
     with its principal place of business located in The Woodlands, Texas. Defendant
24

25




                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                             -2-
             Case 2:20-cv-02206-RFB-EJY Document 1 Filed 12/08/20 Page 3 of 8




     can be served with process at C T Corporation System 1999 Bryan St., STE. 900
1

2    Dallas, TX 75201.
3
              8.   Defendants acted through their agents, employees, officers, members,
4
     directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
5

6
     representatives, and insurers.

7                                  FACTUAL ALLEGATIONS
8
              9.   In or around June of 2019, Defendant began placing calls to Plaintiff
9
     on his cellular phone number ending in 3582, in an attempt to collect an alleged
10

11   debt.

12            10. The calls placed by Defendant mainly originated from (702) 840-
13
     4246; (702) 840-4302; (702) 840-4332; (725) 600-0825; (725) 444-3650;
14
     (702)843-1026; (702) 843-1005; (725) 444-3676; (702) 843-1019; (702) 745-
15

16   4891; (725) 600-5143; (725) 600-0984; (725) 600-5019; (725) 444-3652; (725)
17   500-0193; (775) 537-2632; (725) 600-5144; and (725) 600-0985.
18
              11. On or about June 21, 2019, at 10:56 a.m., Plaintiff answered a
19

20
     collection call from Defendant; Plaintiff heard a pause before the collection agent

21   began to speak, indicating the use of an automated telephone dialing system;
22
     Plaintiff spoke with Defendant’s representative, from telephone number (702)
23
     840-4246.
24

25




                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                              -3-
          Case 2:20-cv-02206-RFB-EJY Document 1 Filed 12/08/20 Page 4 of 8




           12. Defendant informed Plaintiff that it was attempting to collect a debt
1

2    relating to his Conn’s Home Plus account.
3
           13. On the call, Plaintiff explained that he was experiencing a financial
4
     hardship and was unable to make a payment. Plaintiff further requested that all
5

6
     future communications be sent by mail only, and unequivocally revoked consent

7    to be called any further. Despite Plaintiff’s request not to be contacted, Defendant
8
     continued to call Plaintiff.
9
           14. On or about June 22, 2019, at 12:50 p.m., Plaintiff answered a
10

11   collection call from Defendant; Plaintiff heard a pause before the collection agent

12   began to speak, indicating the use of an automated telephone dialing system;
13
     Plaintiff spoke with Defendant’s representative, from telephone number (702)
14
     840-4302.
15

16         15. Defendant informed Plaintiff that it was attempting to collect a debt
17   relating to his Conn’s Home Plus account.
18
           16. On the call, Plaintiff explained, for a second time, his inability to make
19

20
     a payment due to his financial struggles. Plaintiff further requested that all future

21   communications be sent by mail only and unequivocally revoked consent to be
22
     called any further.    Despite Plaintiff’s second request not to be contacted,
23
     Defendant continued to call Plaintiff.
24

25




                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                              -4-
          Case 2:20-cv-02206-RFB-EJY Document 1 Filed 12/08/20 Page 5 of 8




           17. Between June 21, 2019 and July 20, 2020, Defendant called Plaintiff
1

2    no less than seventy-five (75) times.
3
           18. Defendant called Plaintiff four (4) times on June 26, 2019; eight (8)
4
     times on June 27, 2019; six (6) times on February 1, 2017; and six (6) times on
5

6
     February 7, 2017.

7          19. Many times when Plaintiff answered calls from Defendant, there was
8
     a pre-recorded message or no person on the phone.
9
           20.    The calls not only induced stress, but also anxiety that his work
10

11   would be affected due to the daily incessant calls to his cellular phone.

12         21. As a result of Defendant’s conduct, Plaintiff has sustained actual
13
     damages including but not limited to, emotional and mental pain and anguish.
14
                                         COUNT I
15
                     Defendant’s Violations of the TCPA, 47 U.S.C. § 227
16
           22. Plaintiff incorporates by reference all of the above paragraphs of this
17

18   Complaint as though fully stated herein.

19         23. Defendant violated the TCPA. Defendant’s violations include, but
20
     are not limited to the following:
21
             a. Within four years prior to the filing of this action, on multiple
22

23               occasions, Defendants violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii)

24               which states in pertinent part, “It shall be unlawful for any person
25
                 within the United States . . . to make any call (other than a call made


                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                             -5-
          Case 2:20-cv-02206-RFB-EJY Document 1 Filed 12/08/20 Page 6 of 8




                for emergency purposes or made with the prior express consent of
1

2               the called party) using any automatic telephone dialing system or an
3
                artificial or prerecorded voice — to any telephone number assigned
4
                to a . . . cellular telephone service . . . or any service for which the
5

6
                called party is charged for the call.

7            b. Within four years prior to the filing of this action, on multiple
8
                occasions, Defendants willfully and/or knowingly contacted Plaintiff
9
                at Plaintiff’s cellular telephone using an artificial prerecorded voice
10

11              or an automatic telephone dialing system and as such, Defendant

12              knowing and/or willfully violated the TCPA.
13
           24. As a result of Defendants’ violations of 47 U.S.C. § 227, Plaintiff is
14
     entitled to an award of five hundred dollars ($500.00) in statutory damages, for
15

16   each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court
17   finds that Defendant knowingly and/or willfully violated the TCPA, Plaintiff is
18
     entitled to an award of one thousand five hundred dollars ($1,500.00), for each
19

20
     and every violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

21   227(b)(3)(C).
22
     //
23
     //
24

25
     //



                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                             -6-
          Case 2:20-cv-02206-RFB-EJY Document 1 Filed 12/08/20 Page 7 of 8




                                           COUNT II
1
                                 Defendant’s Invasion of Privacy
2                                  (Intrusion upon Seclusion)
3
           25. Plaintiff incorporates herein by reference all of the above paragraphs
4
     of this complaint as though fully set forth herein at length.
5

6
           26. Defendant violated Plaintiff’s privacy. Defendant’s violations

7    include, but are not limited to, the following:
8
             a. Defendant intentionally intruded, physically, or otherwise, upon
9
                 Plaintiff’s solitude and seclusion by engaging in harassing phone
10

11               calls in an attempt to collect on an alleged debt despite Plaintiff’s

12               requests for calls to cease.
13
             b. Defendant’s conduct would be highly offensive to a reasonable
14
                 person as Plaintiff received calls that interrupted Plaintiff’s work and
15

16               sleep schedule.
17           c. Defendant’s acts, as described above, were done intentionally with
18
                 the purpose of coercing Plaintiff to pay the alleged debt.
19

20
           27. As a result of Defendant’s violations of Plaintiff’s privacy,

21   Defendant is liable to Plaintiff for actual damages. If the Court finds that the
22
     conduct is found to be egregious, Plaintiff may recover punitive damages.
23
     //
24

25
     //



                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                                -7-
            Case 2:20-cv-02206-RFB-EJY Document 1 Filed 12/08/20 Page 8 of 8




                                    PRAYER FOR RELIEF
1

2       WHEREFORE, Plaintiff, Christopher Koff, respectfully requests judgment be
3
        entered against Defendant for the following:
4
               A. Declaratory judgment that Defendants violated the TCPA;
5

6
               B. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C.

7                 § 227(b)(3)(C);
8
               C. Actual and punitive damages resulting from the invasion of privacy;
9
               D. Awarding Plaintiff any pre-judgment and post-judgment interest as
10

11                may be allowed under the law; and

12             E. Any other relief that this Honorable Court deems appropriate.
13
                               DEMAND FOR JURY TRIAL
14
     Please take notice that Plaintiff demands a trial by jury in this action.
15

16

17                                                   RESPECTFULLY SUBMITTED,
18                                                   PRICE LAW GROUP, APC
19
     DATED: December 8, 2020                         /s/Steven A. Alpert
20                                                   Steven A. Alpert, NV Bar #8353
                                                     5940 S. Rainbow Blvd., Suite 3014
21                                                   Las Vegas Nevada, 89118
                                                     Phone: 702-794-2008
22                                                   alpert@pricelawgroup.com
23                                                   Attorneys for Plaintiff,
                                                     Christopher Koff
24

25




                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                               -8-
